Citation Nr: 9908892	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for phlebitis of the lower 
extremities, currently manifested by chronic venous 
insufficiency of the legs with stasis dermatitis and pitting 
and brawny edema of the right leg.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Initially, the Board notes that although the issue on appeal 
has been characterized as service connection for phlebitis, a 
review of the record reveals that the veteran's current lower 
extremity disorder has been described as chronic venous 
insufficiency  of the legs with stasis dermatitis and pitting 
and brawny edema of the right leg.  The RO has considered the 
veteran's entitlement to service connection for phlebitis 
noting that this is the current diagnosis.  See the RO rating 
decision of September 24, 1998.  Accordingly, the Board finds 
that the issues on appeal is best characterized as on the 
title page of this decision.

Service connection has also been denied for bilateral knee 
conditions and a right ankle sprain.  Those issues are not on 
appeal at this time.  


FINDING OF FACT

There is no competent medical evidence showing that the 
veteran's phlebitis, currently manifested as chronic venous 
insufficiency of the legs with stasis dermatitis and pitting 
and brawny edema of the right leg, is related to service.  




CONCLUSION OF LAW

The claim of entitlement to service connection for phlebitis, 
currently manifested as chronic venous insufficiency of the 
legs with stasis dermatitis and pitting and brawny edema of 
the right leg, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only service medical record that is available for review 
is a January 1974 examination report.  That report is 
negative for arterial or venous insufficiency of the legs.  A 
post service VA examination in November 1976 at the VA 
facility in Miami, Florida, was also negative for any report 
of phlebitis.  While the veteran had complaints in the lower 
extremities, his complaints were orthopedic in nature.  
Diagnoses of the knees included internal derangement in the 
right knee and residuals of a left knee injury, mildly 
symptomatic.  

The veteran filed a claim for disorders of the knees in 
November 1976.  No claim was made for phlebitis of the lower 
extremities at that time.  Subsequently added to the record 
were private and VA records from 1982 through 1997.  These 
records reflect that the veteran was diagnosed as having 
extensive deep vein thrombophlebitis of the left lower 
extremity in January 1982.  At the time, the veteran gave a 
history of swelling and pain in the left leg that began 
approximately 4 to 5 months earlier.  Records in 1983 show 
that he continued to be treated for this disorder.  He gave a 
medical history in March 1983 that dated his left leg 
problems to 1981.  In a January 1986 private record, the 
examiner noted that the veteran had bilateral calf vein 
thrombosis with post-phlebitic swelling, pain, and discomfort 
which had begun in 1980.  

The veteran filed a claim for service connection for 
thrombophlebitis in November 1989.  

Upon VA examination in September 1990 the final diagnoses 
included chronic venostasis of both lower extremities, right 
worse than left, with superimposed cellulitis and infection 
of the left leg, with severe pain and tenderness; there was 
also severe discoloration of the right leg and moderate 
discoloration of the left leg.  There were no definite 
varicosities and no calf tenderness.  

Subsequently dated private and VA records reflect that the 
diagnoses of chronic thrombosis and thrombophlebitis 
continued.  The diagnoses at the most recent VA examination 
in December 1997 included chronic venous insufficiency of the 
legs with stasis dermatitis and pitting and brawny edema of 
the right leg.  

In a report dated in January 1997, a private physician noted 
that the veteran returned to his office for the first time in 
approximately 20 years.  He recalled that he initially saw 
the veteran in 1977 for knee, ankle, and calf pain.  He noted 
that he did not have the veteran's records from the time, but 
would try to obtain them, although he expressed doubt of 
being able to retrieve them.  At the time of the initial 
visit in 1977, it was thought that the veteran had arthritis.  
X-rays were taken, and the veteran was started on anti-
inflammatory medicine and cortisone shots.  He also recalled 
that the veteran was seen for pain on the right side over the 
pelvis that was where the first blood clot was later 
discovered in 1982.  He recalled that he referred the veteran 
to a rheumatologist in 1981, but no definitive diagnosis was 
made.  The veteran continued to have difficulty and 
complained of his left calf being more painful than the 
right.  A biopsy was conducted, but did not show any evidence 
of any tropical parasitosis.  The superficial vessels of the 
skin had some area of thrombosis.  Eventually, the veteran 
was hospitalized at a private facility and thrombophlebitis 
was diagnosed.  

At a personal hearing in January 1999, the veteran testified 
that he first had problems in the lower leg in service.  He 
specifically recalled experiencing swelling of the knees and 
ankles that made him unable to walk.  Hearing transcript 
[tr.] at 4.  He experienced a right ankle sprain during 
service and then developed lower left leg pain.  Tr. at 5.  
He recalled that he was seen by the VA in 1976 for knee and 
ankle problems but was told that nothing was wrong with him.  
He was seen by a private physician in 1977 for the same left 
lower leg symptoms.  A definitive diagnosis was not made, but 
he was experiencing leg swelling at the time.  Tr. at 7.  
While he continued to be seen in subsequent years for his 
complaints, it was not until 1982 when he was seen by a 
specialist who diagnosed phlebitis.  Tr. at 9.  Currently, he 
experienced constant swelling, constant pain, and was unable 
to for any distance due to his venous problems.  He was 
unable to work.  Tr. at 14.  

Pertinent Laws and Regulations

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-


grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).   First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992)  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  


Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

Also controlling in this case are decisions of the Court 
concerning the types of evidence required to establish 
important facts.  The Court has held that a lay person can 
provide probative eye-witness evidence of visible symptoms, 
however, a lay person can not provide probative evidence as 
to matters which require specialized medical knowledge 
acquired through experience, training or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Court has 
further held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Grottveit, 5 Vet. App. at 93.  

Analysis

The Board first notes that the veteran was a credible witness 
and the Board does not doubt his good faith.  Moreover, given 
the circumstances shown by this record, it is easy to 
comprehend why the veteran now believes that he experienced 
manifestations of the claimed disability during or shortly 
after service.  After a review of the evidentiary record, 
however, the Board finds that the veteran has failed to meet 
his initial burden of presenting a well-grounded claim for 
service connection for phlebitis of the lower extremities, 
currently manifested by chronic venous insufficiency of the 
legs with stasis dermatitis and pitting and brawny edema of 
the right leg.  

There is evidence of a current disability.  Thus, the first 
element of a well grounded claim is established.  The Board 
will assume without deciding that the second element of a 
well grounded claim is established by veteran's evidentiary 
assertions of the existence of manifestations of disease or 
injury in service perceptible to a lay party.  Ultimately, 
however, there simply is no competent medical evidence that 
the veteran's current disability is causally linked to 
service.  Thus, he has not satisfied the third element 
required to make his claim well grounded.

While a private physician has recalled in 1997 that the saw 
the veteran for complaints of pain in the knee, ankle, and 
calf in 1977, this report does not contain an opinion that 
the currently diagnosed chronic thrombophlebitis was present 
in service or is causally related to service.  The available 
service medical records are negative. Moreover, the 
contemporaneous records reflect that the claimant's left 
lower extremity complaints began approximately four to five 
months before the diagnosis of thrombophlebitis in January 
1982, or certainly no earlier than 1980.  Such a history was 
related on more than one occasion.  The treatment records 
prepared contemporaneously to the initial diagnosis of the 
condition simply do not reflect at any time that the veteran 
provided statements of medical history linking his complaints 
to any incident of service or that he provided a continuity 
of symptoms stretching back to service.  While the record 
does reflect that the veteran had complaints associated with 
the lower extremities in 1976, they were orthopedic in nature 
as indicated upon VA examination in November 1976.  

Nor would the Board's determination change with consideration 
of 38 U.S.C.A. § 3.303(b).  There is no showing of a chronic 
disability in service.  While the veteran is competent to 
report a continuity of manifestations perceptible to a lay 
party, such as pain or swelling, he is not competent to link 
such manifestations to an underlying disability that itself 
is not perceptible to lay observation.  Plainly, the 
disability at issue here involves the internal structure of 
the body and is not perceptible to a lay party.  Thus, he can 
not well ground his claim on the basis of continuity of 
symptomatology.  

In reaching this conclusion, the Board notes that the 
veteran's evidentiary assertions are presumed to be true for 
purposes of determining whether his claim is well grounded.  
This presumption, however, only extends to matters that are 
within the veteran's competence to report as a lay party.  
Where the determinative issue involved a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  As the veteran is not shown to possess  medical 
training or expertise, his opinion is not competent to render 
a medical opinion, such as a diagnosis or opinion as to the 
etiology of a disability.  See Espiritu, supra.

In the absence of competent medical evidence to support the 
claim, the Board finds that the veteran has failed to meet 
his initial burden in the adjudication process, and that the 
claim must be denied as not well grounded.  

Finally, even if the Board were to reach the merits of the 
claim on this record the result would be the same.  The Board 
finds that the contemporaneous treatment records from the 
early 1980's are entitled to by far the greatest probative 
weight.  Those records show clearly that the onset of the 
manifestations of the disability at issue here was no earlier 
than, at best, 1980.  This is clearly too remote from service 
to support the grant of service connection.  


ORDER

In the absence of evidence of a well grounded claim, service 
connection for phlebitis of the lower extremities, currently 
manifested by chronic venous insufficiency of the legs with 
stasis dermatitis and pitting and brawny edema of the right 
leg, is denied.  




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


